Citation Nr: 0922136	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for obstructive sleep apnea.

2.  Entitlement to an initial compensable rating for a right 
wrist disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for right and left foot disabilities.

4.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
right foot disability.

5.  Entitlement to service connection for a low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a noncompensable rating for a 
right wrist disability (residuals of a right wrist fracture), 
a February 2005 rating decision that granted service 
connection and assigned a 10 percent rating for right and 
left foot disabilities (residuals of status post calcaneal 
fracture with plantar fasciitis (heel spur syndrome) with 
mild degenerative changes first metatarsal phalangeal joint, 
both feet) and denied service connection for a right ankle 
disability (claimed as right ankle impingement) and a low 
back disability (claimed as right ankle impingement), as well 
as a June 2006 rating decision that awarded an initial 
increased rating of 50 percent for sleep apnea.  

In March 2009, the Veteran was afforded a Travel Board 
Hearing before the undersigned Veterans Law Judge.  At that 
hearing, the Veteran appears to have raised a claim of 
entitlement to a clothing allowance.  The Board refers that 
claim to the RO for appropriate action.

The issues of entitlement to initial higher ratings for right 
wrist and bilateral foot disabilities and to service 
connection for right ankle and low back disabilities are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.




FINDING OF FACT

At the March 2009 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to an initial 
higher rating for obstructive sleep apnea.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to an initial higher rating for 
obstructive sleep apnea have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claim

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal 
personally filed by the appellant without his express written 
consent.  38 C.F.R. § 20.204(c) (2008).

In July 2006, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to an initial 
higher rating for obstructive sleep apnea, as identified in 
the November 2005 statement of the case and the July 2006 
supplemental statement of the case.  At his March 2009 
hearing before the Board, the Veteran stated that he was 
withdrawing his appeal as to that issue.  The Veteran's 
statement indicating his intention to withdraw the appeal as 
to that issue, once transcribed as a part of the record of 
his hearing, satisfies the requirements for withdrawal of a 
substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an initial higher rating for obstructive sleep 
apnea, there remains no allegation of errors of fact or law 
for appellate consideration concerning that issue.  The 
Board, therefore, has no jurisdiction to review the Veteran's 
claim of entitlement to an initial higher rating for 
obstructive sleep apnea, and must dismiss that issue.  
38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2008).  

Finally, in view of the withdrawal of the claim, no useful 
purpose would be served by further discussion or analysis of 
VA's duties to notify and assist claimants. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.316(a) (2008).


ORDER

The appeal concerning the issue of entitlement to an initial 
higher rating for obstructive sleep apnea is dismissed.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims for initial higher ratings for right wrist 
and right and left foot disabilities, as well as his claims 
for service connection for right ankle and low back 
disabilities.

The Veteran, in written statements and testimony at his March 
2009 Board hearing, indicated that his service-connected 
right wrist disability had worsened since his prior VA 
examination.  Specifically, he maintained that his right 
wrist disability was now accompanied by pain, swelling, 
stiffness, and limitation of motion that interfered with his 
ability to grip and perform certain daily living activities, 
as well as other duties integral to his employment as a 
service engineer and carpenter.  Additionally, the Board 
observes that, at his March 2009 hearing, the Veteran 
demonstrated that his current right wrist symptoms included 
"cracking and popping" of the affected joint, a painful 
tremor when he moved his wrist to fan his fingers out, and a 
recurring "nob-like" protrusion of the skin on the inner 
side of the wrist, which he believed to be a ganglion cyst.

The record reflects that in January 2005, the Veteran was 
afforded a VA joints examination in which the examiner 
concluded that the Veteran's right wrist was not affected by 
arthritis and was otherwise normal.  Thereafter, the Veteran 
was treated for wrist problems by a private orthopedic 
physician, who diagnosed bilateral carpal tunnel syndrome and 
prescribed a Neoprene wrist stabilization brace.  
Additionally, the Veteran underwent a December 2005 
electromyogram (EMG) and nerve conduction study, which 
yielded electrophysiologic evidence of neuropathy at or 
distal to the wrists, bilaterally.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
In this case, the Veteran's January 2005 VA joints 
examination is somewhat stale, and he has provided clinical 
and lay evidence that his right wrist disability has 
increased in severity.  That evidence, moreover, is 
consistent with the Board's own findings regarding the 
objective manifestations of the Veteran's right wrist 
disability at the March 2009 hearing.  Because there may have 
been a significant change in the Veteran's condition, the 
Board finds that a new examination is in order to address the 
current severity of his right wrist disability.  In light of 
the aforementioned clinical and lay evidence, that 
examination should include specific findings regarding the 
Veteran's ranges of motion, as well as any functional 
limitations and neurological manifestations related to that 
service-connected disability.  

Additionally, the Board observes that, at the time of the 
January 2005 VA joints examination, the examiner noted that 
his findings were based on recent X-rays of the Veteran's 
right wrist, but did not indicate that he reviewed other 
pertinent evidence in the Veteran's claims folder.  To ensure 
a thorough examination and evaluation, the Veteran's 
disability must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2008).  Therefore, on remand, the Veteran 
should be afforded a VA examination that includes a review of 
the claims folder.

A new VA examination is also warranted with respect to the 
Veteran's service-connected right and left foot disabilities.  
The record shows that the Veteran was last afforded a VA foot 
examination in December 2004, at which time the examiner 
reviewed the Veteran's recent foot X-rays and concluded that 
there was no evidence of fracture or dislocation and only 
mild degenerative changes in the feet, bilaterally, without 
limitation of motion.  The Veteran has reported that, since 
that time, the symptoms of his bilateral foot disabilities, 
particularly those in his right lower extremity, have 
increased in severity.  Specifically, he testified at his 
March 2009 Board hearing that his current symptoms included a 
right foot arch that "constantly collapse[d]" on him 
whenever he tried to walk or stand for extended periods, as 
well as chronic foot pain that was bilateral in nature, but 
worse on his right side than on his left, and painful flare-
ups, accompanied by swelling, which were triggered by 
prolonged walking and standing.  Those symptoms allegedly 
limited his endurance and interfered with his ability to 
perform his job-related duties and engage in household 
activities.  Additionally, the Veteran testified at his March 
2009 Board hearing that his current treatment regimen for his 
bilateral foot disabilities consisted of over-the-counter 
medication and nighttime "foot straps," as well as VA-
prescribed orthotic inserts and hot/cold therapeutic devices.

Because the Veteran's last VA foot examination is somewhat 
stale and the Veteran has indicated that the symptoms of his 
bilateral foot disabilities have worsened since that time, 
the Board finds it necessary to remand for a new examination 
to address the current severity of those service-connected 
disabilities.

Turning to the Veteran's claim for service connection for a 
right ankle disability, the Board notes that, at his March 
2009 hearing, the Veteran contended that this condition was 
caused by his service-connected right foot disability, and 
that service connection was therefore warranted on a 
secondary basis.  Specifically, he testified that his 
"collapsing" right foot arch caused his right ankle to 
become impinged, thereby giving rise to "golf-ball" sized 
swelling of that joint.  The Veteran added that he currently 
wore a Velcro right ankle brace, which, in tandem with his 
orthotic inserts, caused great wear-and-tear on his shoes.  
He further indicated that, despite using those devices, he 
continued to experience chronic right ankle problems, which 
were only temporarily relieved by putting his feet up, 
applying pressure and heat to the joint, and taking pain-
killers.

The record reflects that in January 2003, the Veteran, while 
still serving in the Air Force, sought treatment for 
complaints of pain and swelling in his right ankle.  He was 
diagnosed with a strained right tarsal with impingement and 
prescribed a leg brace.  On a follow-up visit two months 
later, the service medical provider noted that the Veteran's 
right ankle had improved and that his symptoms had been 
resolved.  

The record thereafter shows that on a VA general examination 
in October 2004, the Veteran complained that of chronic pain 
and swelling in his right ankle, which limited his ability to 
stand and ambulate.  However, the VA examiner did not 
diagnose a specific right ankle disability.  Nor did the 
examiner offer an etiological opinion as to whether the 
Veteran's reported right ankle problems were related to his 
foot problems, for which he was subsequently granted service 
connection, or to any other aspect of his military service.

As noted above, VA's duty to assist includes a duty to 
provide a medical examination or to obtain a medical opinion 
where it is deemed necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008).  In a claim for service connection, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still 
triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 
38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

In light of the clinical and lay evidence suggesting a 
continuity of symptomatology of right ankle problems since 
the Veteran's period of active duty, and given that no VA 
examiner has yet offered an opinion as to whether or not 
those problems are service-related, the Board finds that a 
remand for a VA etiological examination and opinion is 
necessary in order to fully and fairly assess the merits of 
his claim.  38 C.F.R. § 3.159(c)(4).  In addition, the Board 
is required to consider all theories of entitlement raised 
either by the claimant or by the evidence of record as part 
of the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The 
Veteran has indicated that his right ankle problems arose 
from his service-connected right foot disability.  Thus, the 
Board must consider whether service connection for a right 
ankle disability is warranted as secondary to his service-
connected right foot disability.  Accordingly, the Board 
finds that, on remand, the Veteran should be afforded a VA 
examination to address whether he has a current right ankle 
disability that was caused or aggravated by his service-
connected right foot disability, or is otherwise related to 
service.

With respect to the Veteran's claim for service connection 
for a low back disability, his written statements and Board 
testimony reflect that, while stationed at Minot, North 
Dakota, in 1993, he suffered a low back injury (a pinched 
sciatic nerve) while moving furniture for an office building.  
He stated that, throughout the remainder of his military 
service, he periodically sought treatment for low back pain.  
Additionally, the Veteran testified that, since his discharge 
in August 2004, he had experienced recurring low back pain, 
including bouts of extreme pain approximately three to four 
times per year, which generally occurred shortly after he had 
engaged in heavy lifting when his lumbar "muscles were 
relaxing" and the "sciatic nerve [would] slide up his 
spine."  The Veteran further noted that sitting or lying on 
any soft surface would trigger his low back symptoms.  In 
terms of treatment, the Veteran stated that he took pain 
killers and muscle relaxers, but had been informed by VA 
medical providers that there was nothing that could be done 
to permanently alleviate his symptoms except for surgery, 
which he "couldn't afford."  Additionally, the Veteran 
stated that his recurring low back symptoms prevented him 
from engaging in heavy lifting and limited his ability to 
work as a carpenter.  

The Veteran's service medical records show that in August 
1993, while stationed at Minot Air Force Base, he was placed 
on temporary duty restriction for an unspecified injury.  
Additional service medical records dated in August and 
September 1993 reflect treatment for lumbar strain.  A 
subsequent service medical record dated in August 1998 
reflects complaints of recurrent low back pain, for which the 
Veteran was treated with muscle relaxers and anti-
inflammatory medications and referred for physical therapy.  
An undated service medical record shows that the Veteran was 
treated for a pinched sciatic nerve.  His service medical 
records are otherwise negative for complaints, diagnoses, or 
treatment for a low back injury or related symptoms.  

In October 2004, less than a year after leaving service, the 
Veteran underwent a VA general examination in which he 
complained of chronic low back pain with radiculopathy, which 
was exacerbated by prolonged sitting, standing, bending, 
lifting, or "sleeping the wrong way."  He reported that his 
current low back symptoms had their onset due to "heavy 
lifting" in service.  In December 2004, he was afforded a 
follow-up VA spinal examination, in which his gait was found 
to be normal.  On range of motion testing, the Veteran was 
found to have forward flexion to 65 degrees, with pain, 
extension to 25 degrees, with pain, 20 degrees bilateral 
bending, without pain, and 30 degrees bilateral rotation, 
with pain.  X-rays, however, were negative for any evidence 
of acute lumbar disease.  The diagnostic impression was 
lumbago; however, a specific lumbar spine disability was not 
diagnosed.  Nor has any VA examiner offered an opinion as to 
whether the Veteran's current complaints of low back pain and 
radiculopathy are related to his period of active service.

In view of the clinical evidence showing treatment for a 
pinched sciatic nerve and related low back problems in 
service, the October and December 2004 VA examination reports 
showing complaints of chronic low back pain with 
radiculopathy and clinical findings of limitation of motion, 
and the Veteran's testimony regarding a continuity of 
symptomatology since service, the Board finds that a remand 
for an additional VA examination and opinion is warranted 
with respect to his low back claim.  38 C.F.R. § 3.159(c)(4).

Finally, it appears that VA medical records are outstanding.  
At his March 2009 Board hearing, the Veteran testified that 
he had received treatment for his service-connected bilateral 
foot disabilities and his right ankle problem at the VA 
Community Based Outpatient Clinic in Lafayette, Louisiana.  
However, no VA medical records from that facility have yet 
been associated with his claims folder.  Because the Veteran 
has indicated that there are outstanding VA medical records 
that may contain information pertinent to his claim, those 
records are relevant and should be obtained.  38 C.F.R. § 
3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all medical records from the VA 
Community Based Outpatient Clinic in 
Lafayette, Louisiana.

2.  After obtaining the above records, 
schedule the Veteran for a VA examination 
with a specialist who has not previously 
examined him to determine the current 
nature and severity of his service-
connected right wrist and bilateral foot 
disabilities and to assess the nature and 
etiology of any right ankle or lower back 
disability.  The claims folder should be 
reviewed by the examiner, and the 
examination report should reflect that 
review.  The examiner should provide a 
rationale for the opinion and reconcile it 
with all pertinent evidence of record, 
including the Veteran's service medical 
records showing complaints, diagnoses, and 
treatment for a right ankle disability (a 
strained right tarsal with impingement) 
and lower back problems (lumbar strain and 
a pinched sciatic nerve); the reports of 
his October 2004, December 2004, and 
January 2005 VA medical examinations, 
reflecting a right wrist within normal 
limits, mild degenerative changes of the 
feet, chronic pain and swelling in the 
right ankle, and lumbago; the November and 
December 2005 private medical records 
evidencing treatment for right wrist 
problems; and the Veteran's own written 
statements and Board testimony asserting a 
worsening of his service-connected right 
wrist and bilateral foot disabilities, a 
continuity of symptomatology of his right 
ankle and low back problems, and a nexus 
between his right ankle problems and 
service-connected right foot disability.  
Specifically, the VA examiner should 
address the following: 

a)  Identify all orthopedic pathology 
related to the Veteran's service-
connected right wrist disability.  
Conduct all necessary tests, to include 
range of motion studies expressed in 
degrees.  Specify whether there is 
dorsiflexion less than 15 degrees or 
palmar flexion limited in line with 
forearm.  State whether any ankylosis 
(favorable or unfavorable) is present.  
Discuss whether the Veteran has 
additional functional loss due to his 
right wrist disability, and describe any 
pain, weakened movement, excess 
fatigability, and incoordination present, 
as discussed in 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

b)  State whether the Veteran's service-
connected right wrist disability is 
manifested by any neurological 
impairment, and, if so, which nerves are 
involved, and the extent of the 
impairment.  The diagnostic criteria 
applicable to nerve impairment 
distinguish the types of paralysis:  
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories:  mild, moderate, and 
severe.  With these categories in mind, 
classify the Veteran's right wrist 
disability, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  If using 
results obtained from an EMG or nerve 
conduction velocity tests, or other such 
tests, explain, in terms meaningful to a 
layperson, the base line results versus 
those obtained for the appellant.  
Explain the meaning of any abnormal 
results that are obtained.  

c)  Discuss how the Veteran's right wrist 
disability impacts his activities of 
daily living, including his ability to 
obtain and maintain employment per 
38 C.F.R. § 4.10.

d)  Identify all orthopedic pathology 
related to the Veteran's feet.  With 
respect to each foot, provide an opinion 
as to whether the overall degree of 
impairment is best characterized as mild, 
moderate, moderately severe, or severe.  
Conduct all necessary tests, to include 
X-rays and range of motion studies 
expressed in relation to the normal range 
of motion in each foot.  Discuss whether 
the Veteran has additional functional 
loss from each of his left and right foot 
disabilities, and describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the feet, 
as discussed in 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

e)  Discuss how the Veteran's right and 
left foot disabilities impact his 
activities of daily living, including his 
ability to obtain and maintain employment 
per 38 C.F.R. § 4.10.

f)  State whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran currently 
has any right ankle disability that was 
caused or aggravated during his period of 
service or is otherwise related to any 
incident of service.

g)  State whether it is at least as 
likely as not (50 percent or greater 
probability) that any right ankle 
disability was caused or aggravated by 
his service-connected right foot 
disability.

h)  State whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran currently 
has any low back disability that was 
caused or aggravated during his period of 
service or is otherwise related to any 
incident of service.

i)  State whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran currently 
has any low back disability that is 
caused or aggravated by his service-
connected feet disabilities.

3.  Then, readjudicate the claims on appeal.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


